Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 1 of 17 PageID #: 260




              IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TEXAS
                         TYLER DIVISION


LOUIE GOHMERT, TYLER BOWYER,
NANCY COTTLE, JAKE HOFFMAN,                          Civil Action No.
ANTHONY KERN, JAMES R. LAMON,                      6:20-cv-00660-JDK
SAM MOORHEAD, ROBERT
MONTGOMERY, LORAINE
PELLEGRINO, GREG SAFSTEN, KELLI
WARD and MICHAEL WARD,                        INTERVENORS’ MICHELE
                                                LUNDGREN ET.AL.’S
                 Plaintiffs,                   MOTION TO INTERVENE

      v.
                                                    (Election Matter)

THE HONORABLE MICHAEL R. PENCE,
VICE PRESIDENT OF THE UNITED
STATES, IN HIS OFFICIAL CAPACITY.

                Defendant,

MICHELE LUNDGREN, MARIAN
SHERIDAN, MESHAWN MADDOCK,
MARI-ANN HENRY, AND
AMY FACCHINELLO, IN THEIR
OFFICIAL CAPACITY AS
PRESIDENTIAL ELECTORS,
REPRESENTING THEIR RESPECTIVE
STATES.

                     Intervenors.

    INTERVENORS’ MICHELE LUNDGREN ET.AL.’S UNOPPOSED
                  MOTION TO INTERVENE

TO THE HONORABLE COURT:
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 2 of 17 PageID #: 261




      Michele Lundgren, Marian Sheridan, Meshawn Maddock Mari-Ann Henry

and Amy Facchinello in their official capacities as Presidential Electors for the State

of Michigan (hereinafter referred to as the “Michigan Electors” or “Intervenors”)

move the Court, pursuant to Rule 24 of the Federal Rules of Civil Procedure, to

allow them to intervene in the above referenced matter, and say:

I.    INTRODUCTION
      Federal Rule of Civil Procedure 24 sets forth the standards for permitting a

party to intervene in an existing action. Rule 24 provides:

“Rule 24. Intervention (a) INTERVENTION OF RIGHT. On timely motion, the
court must permit anyone to intervene who: (1) is given an unconditional right to
intervene by a federal statute; or (2) claims an interest relating to the property or
transaction that is the subject of the action, and is so situated that disposing of the
action may as a practical matter impair or impede the movant’s ability to protect its
interest, unless existing parties adequately represent that interest.
(b) PERMISSIVE INTERVENTION. (1) In General. On timely motion, the court
may permit anyone to intervene who: (A) is given a conditional right to intervene by
a federal statute; or (B) has a claim or defense that shares with the main action a
common question of law or fact. (2) By a Government Officer or Agency. On timely
motion, the court may permit a federal or state governmental officer or agency to
intervene if a party’s claim or defense is based on: (A) a statute or executive order
administered by the officer or agency; or (B) any regulation, order, requirement, or
agreement issued or made under the statute or executive order. (3) Delay or
Prejudice. In exercising its discretion, the court must consider whether the
intervention will unduly delay or prejudice the adjudication of the original parties’
rights.
(c) NOTICE AND PLEADING REQUIRED. A motion to intervene must be served
on the parties as provided in Rule 5. The motion must state the grounds for
intervention and be accompanied by a pleading that sets out the claim or defense for
which intervention is sought.”

                                           2
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 3 of 17 PageID #: 262




       Intervenors move the Court to permit them to intervene in the above

referenced action as a matter of right under Rule 24(a) because Intervenors claim an

“interest relating to the . . . transaction that is the subject of the action, and [they are]

so situated that disposing of the action may as a practical matter impair or impede

[Intervenors’] ability to protect [their] interest.” Intervenors also move the Court to

permit them a permissive right to intervene in the above referenced action under

Rule 24(b) because Intervenors “[have] a claim or defense that shares with the main

action a common question of law or fact”.

       As set forth in more detail in Intervenors’ Original Complaint attached hereto

as Exhibit 1, Intervenors wish to protect their legal rights with respect to their lawful

ability to have their votes as Electors for their respective States for Presidential

candidate Donald J. Trump and Vice President candidate Michael R. Pence in the

November 2020 election acknowledged, protected and confirmed and the question

of the constitutionality of laws which conflict with the United States Constitution to

be determined consistent with the United States Constitution and the decision of this

Court on the claims asserted by Plaintiffs.

       Intervenors include portions of the slate of Republican Presidential Electors

for the State of Michigan. Intervenors have cast their Presidential electoral votes for

the State of Michigan for President Donald J. Trump on December 14, 2020, at the

Michigan State Capitol with the permission and endorsement of the Michigan


                                             3
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 4 of 17 PageID #: 263




Legislature, i.e., at the time, place, and manner required under Michigan state law

and the Electoral Count Act. At the same time, Michigan’s Governor and Secretary

of State appointed a separate and competing slate of electors who cast Michigan’s

electoral votes for former Vice-President Joseph R. Biden, despite the evidence of

massive multi-state electoral fraud committed on Biden’s behalf that changed

electoral results in Michigan, Arizona, Georgia, Pennsylvania, Wisconsin and other

states that have also put forward competing slates of Presidential Electors

(collectively, the “Contested States”). Collectively, these Contested States have

enough electoral votes in controversy to determine the outcome of the 2020 United

States Presidential General Election. Intervenors are residents of Michigan,

registered Michigan voters and Republican Party Presidential Electors on behalf of

the State of Michigan, who voted their competing slate for President and Vice

President on December 14, 2020 for Donald J. Trump and Michael R. Pence.

      Intervenors include the Republican Presidential Electors for the State of

Michigan. On December 14, 2020, pursuant to the requirements of applicable state

laws and the Electoral Count Act, Intervenors, with the knowledge and permission

of the Republican-majority Michigan Legislature, convened at the Michigan State

Capitol, and cast Michigan’s electoral votes for President Donald J. Trump and Vice

President Michael R. Pence. Michigan’s Republican electors attempted to vote at

their State Capitol on December 14th but were denied entrance by the Michigan


                                         4
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 5 of 17 PageID #: 264




State Police. Instead, they met on the grounds of the State Capitol and cast their

votes for President Trump and Vice President Pence in accordance with State and

federal law.1

       Intervenors agree with the claims, arguments and requested relief of Plaintiffs

as asserted in the above referenced civil action, and disagree with the claims,

arguments and assertions made by Defendant in this action. These facts establish the

clear interest Intervenors have in this action and their interest in seeing that a just

and fair resolution of the legal questions are resolved by this Court. Intervenors’

“interest” is in the Plaintiffs’ action which raises common questions of law or fact

regarding the interest Intervenors have for their respective States in ensuring that the

correct United States Presidential Electors are counted for their respective States by

the United States Senate and United States House of Representatives.

II.    ARGUMENT AND AUTHORITIES

       The Fifth Circuit has stated that "intervention of right must be measured by a

practical rather than technical yardstick [and] should generally be allowed where no

one would be hurt and greater justice could be attained." Ross v. Marshall, 426 F.3d

745, 753 (5th Cir. 2005) (internal quotation marks, footnotes, and citations omitted).

"Federal courts should allow intervention where no one would be hurt and the greater


1
 See Michigan Police Block GOP Electors from Entering Capitol, by Jacob Palmieri, the
Palmieri Report, December 14, 2020, https://thepalmierireport.com/michigan-state-police-block-
gop-electors-from-entering-capitol/.

                                              5
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 6 of 17 PageID #: 265




justice could be attained." Doe v. Glickman, 256 F.3d 371, 375 (5th Cir.

2001) (quoting Sierra    Club    v.   Espy, 18    F.3d   1202,    1205    (5th    Cir.

1994). Federal Rule of Civil Procedure 24 governs intervention and provides

grounds for mandatory and permissive intervention. FED. R. Civ. P. 24; Edwards v.

City of Houston, 78 F.3d 983, 999 (5th Cir. 1996).

      “Rule 24 traditionally receives liberal construction in favor of applicants for

intervention.” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003); Arizonans

for Fair Elections v. Hobbs, 335 F.R.D. 269, 273 (D. Ariz. 2020) (quoting

Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011)) (“[A]

liberal policy in favor of intervention serves both efficient resolution of issues and

broadened access to the courts.”). Courts are “required to accept as true the non-

conclusory allegations made in support of an intervention motion.” Sw. Ctr. for

Biological Diversity v. Berg, 268 F.3d 810, 819 (9th Cir. 2001) (citation and

quotation marks omitted). Rule 24 generally represents "'an accommodation

between two potentially conflicting goals: to achieve judicial economies of scale by

resolving related issues in a single lawsuit, and to prevent the single lawsuit from

becoming fruitlessly complex or unending.'" United States v. Tex. E. Transmission

Corp., 923 F.2d 410, 412 (5th Cir. 1991) (quoting Smuck v. Hobson, 408 F.2d 175,

179, 132 U.S. App. D.C. 372 (D.C. Cir. 1969) (en banc)).




                                          6
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 7 of 17 PageID #: 266




      The decision to permit intervention under Rule 24 (b)(2) requires a threshold

determination that the "applicant's claim or defense and the main action have a

question of law or fact in common." Howse v. S/V "Canada Goose I", 641 F.2d 317,

322 (5th Cir. 1981) (citing FED. R. CIV. P. 24(b)(2)). "The determination is not

discretionary; it is a question of law." Id. (citing Stallworth v. Monsanto Co., 558

F.2d 257, 269 (5th Cir. 1977). Even if an applicant fails to meet the requirements to

intervene as of right, the court may nonetheless permit permissive intervention under

Rule 24(b)(1). Permissive intervention is appropriate when "(1) timely application

is made by the intervenor, (2) the intervenor's claim or defense and the main action

have a question of law or fact in common, and (3) intervention will not unduly delay

or prejudice the adjudication of the rights of the original parties." League of United

Latin Am. Citizens, Council No. 4434 v. Clements, 884 F.2d 185, 189 n.2 (5th Cir.

1989).

      A court may grant permissive intervention to a party under Rule 24(b) “where

the applicant for intervention shows ‘(1) independent grounds for jurisdiction; (2)

the motion is timely; and (3) the applicant’s claim or defense, and the main action,

have a question of law or a question of fact in common.’” Arizonans for Fair

Elections, 335 F.R.D. at 276 (quoting United States v. City of Los Angeles, 288 F.3d

391, 403 (9th Cir. 2002)).




                                          7
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 8 of 17 PageID #: 267




      Intervenors’ motion to intervene is timely. The timeliness of an application to

intervene "is not limited to chronological considerations", but depends on all the

circumstances of each case. Stallworth v. Monsanto Co., 558 F.2d 257, 263 (5th Cir.

1977). A court's evaluation of the timeliness of an application should focus on the

following factors: (1) the length of time the intervenor knew or should have known

of her interest in the case; (2) prejudice to the existing parties resulting from the

intervenor's failure to apply for intervention sooner; (3) prejudice to the intervenor

if her application is denied; and (4) the existence of unusual circumstances. Trans

Chem. Ltd. v. China Nat'l Mach. Imp. & Exp. Corp., 332 F.3d 815, 822 (5th Cir.

2003) (citing Stallworth, 558 F.2d at 264-66). Once the application is determined to

be timely, the court determines whether the intervention should be granted

permissively or as of right. See Stallworth, 558 F.2d at 268. Intervenors’ motion to

intervene has been filed within five days of the filing of the Original Complaint by

Plaintiffs and before any discovery or scheduling order (other than the briefing

order) has been entered by the Court. Under these circumstances, Intervenors’

motion to intervene is timely.

A.    Intervention is appropriate under Rule 24(a)(2).

      Intervenors readily satisfies each of the four requirements of Rule 24(a)(2),

and thus are entitled to intervene as of right. First, this motion is timely. Plaintiffs

filed their Complaint just days ago; this motion follows as soon as possible


                                           8
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 9 of 17 PageID #: 268




thereafter, before any significant action in the case and within hours after Defendant

as asserted legal claims that would prejudice Intervenors’ legal rights. There has

been no delay, and there is no risk of prejudice to the other parties. See League of

United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997); see also

Arizonans for Fair Elections, 335 F.R.D. at 273 (quoting United States v. Alisal

Water Corp., 370 F.3d 915, 921 (9th Cir. 2004)) (“Timeliness is a flexible concept;

its determination is left to the district court’s discretion.”).

       Second and third, Intervenors clearly have important rights at stake that would

be impaired if the Court were to deny Plaintiffs’ requested relief and grant the relief

requested by Defendant. “[A] prospective intervenor ‘has a sufficient interest for

intervention purposes if it will suffer a practical impairment of its interests as a result

of the pending litigation.’” Wilderness Soc., 630 F.3d at 1179 (quoting California ex

rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006)). Further, “[i]t is

generally enough that the interest is protectable under some law, and that there is a

relationship between the legally protected interest and the claims at issue.”

Wilderness Soc., 630 F.3d at 1179 (quoting Sierra Club v. EPA, 995 F.2d 1478, 1484

(9th Cir. 1993)). In assessing whether such an interest is sufficiently “impair[ed] or

impede[d],” Fed. R. Civ. P. 24(a)(2), courts “look[] to the ‘practical consequences’

of denying intervention.” Nat. Res. Def. Council v. Costle, 561 F.2d 904, 909 (D.C.

Cir. 1977) (quoting Nuesse v. Camp, 385 F.2d 694, 702 (D.C. Cir. 1967)).


                                             9
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 10 of 17 PageID #: 269




      Here, Intervenors have legally protectible interests sufficient to support

intervention. Defendant’s legal arguments and requested relief threatens the lawful

rights of Intervenors with respect to their lawful right to vote as Electors and have

their vote counted for Donald J. Trump and Michael R Pence in the November 2020

presidential election. To deny Intervenors’ of their lawful rights will disenfranchise

millions of citizens from their respective States who voted for Donald J. Trump and

Michael R Pence in the November 2020 election who Intervenors are bound to vote

for as Electors.

      Second, Defendant’s denial of Plaintiffs’ requested relief and assertions

regarding the lawfulness and questions of constitutionality raised by Plaintiffs’

Original Complaint has the prospect of disenfranchising the votes of millions of

citizens from Intervenors’ respective states by nullifying their votes for Donald J.

Trump as President and Michael R. Pence as Vice President in the November 2020

collection. “The right to vote includes the right to have the ballot counted,” Reynolds

v. Sims, 377 U.S. 533, 555 n.29 (1964), and courts have repeatedly held that where

proposed relief carries with it the prospect of disenfranchising voters, those who

been elected by the voters have standing in the right to protect the right to vote of

the citizens who voted for them to represent their State as their States’ Electors. See,

e.g., Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 189 n.7 (2008); Ne. Ohio

Coal. for the Homeless v. Husted, 696 F.3d 580 (6th Cir. 2012); Stoddard v. Winfrey,


                                           10
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 11 of 17 PageID #: 270




No. 20-014604-cz (Mich. Cir. Ct. Nov. 6, 2020); Order, Donald J. Trump for

President, Inc. v. Boockvar, No. 20-cv-2078 (M.D. Pa. Nov. 12, 2020), ECF No. 72;

Order, Constantino v. City of Detroit, No. 20-014789-AW (Mich. Cir. Ct. Nov. 13,

2020)

        B. Alternatively, Intervenors satisfy Rule 24(b)’s requirements for
        permissive intervention.

        Intervenors also satisfy the requirements for permissive intervention under

Rule 24(b). A court may grant permissive intervention to a party under Rule 24(b)

“where the applicant for intervention shows ‘(1) independent grounds for

jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or defense, and

the main action, have a question of law or a question of fact in common.’” Arizonans

for Fair Elections, 335 F.R.D. at 276 (quoting City of Los Angeles, 288 F.3d at 403).

“In exercising its discretion to grant or deny permissive intervention, a court must

consider whether the intervention will ‘unduly delay or prejudice the adjudication of

the’” original parties’ rights. Venegas v. Skaggs, 867 F.2d 527, 530 (9th Cir. 1989)

(quoting Fed. R. Civ. P. 24(b)(3)).

        Intervenors meets all three requirements. First, there is an independent ground

for jurisdiction here, as Defendant’s denial of Plaintiffs’ claims and arguments

would violate the right to vote of millions of citizens of Intervenors respective States

under the First and Fourteenth Amendments. Second, for the reasons discussed

supra, Intervenors motion is timely -- filed only hours after Defendant’s denial of
                                           11
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 12 of 17 PageID #: 271




the claims asserted in Plaintiffs’ Complaint was filed. Third, Intervenors claims

share common questions of law and fact with those of Plaintiffs, and against

Defendant.

      Lastly, intervention will result in neither prejudice nor undue delay.

Intervenors have an undeniable interest in a swift resolution of this action so that

their votes as Presidential Electors representing their respective States will be

recognized and accepted by the United States Senate and the United States House of

Representatives on January 6, 2021, or thereafter.

      For these reasons, Intervenors pray that the Court grant them permission to

intervene in this action.

                                Respectfully submitted,

                                By: /s/ Charles Bundren

                                BUNDREN LAW GROUP, PLLC
                                Wm. Charles Bundren, Esq.
                                Lead Attorney and Attorney-in Charge
                                State Bar No. 03343200
                                2591 Dallas Parkway, Suite 300
                                Frisco, Texas 75034
                                (214) 808-3555 Telephone
                                (972) 624-5340 Facsimile
                                e-mail:     charles@bundrenlaw.net
                                ATTORNEY FOR INTERVENORS:

                  CERTIFICATE OF ELECTRONIC FILING

       The undersigned hereby certifies that this document has been filed by
electronic means through the court's CM/ECF electronic filing system on the date
indicated below.
                                         12
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 13 of 17 PageID #: 272




            CERTIFICATE OF SERVICE UNDER LOCAL RULE

       Pursuant to LOCAL RULE CV-5 (c)&(d) of the Local Civil Rules of the
United States District Court for the Eastern District of Texas, Notice of Electronic
Filing of this document automatically generated by this Court’s CM/ECF system
constitutes service of this document under Federal Rule of Civil Procedure
5(b)(2)(E) and is sufficient service by serving the parties indicated below.

                         CERTIFICATE OF SERVICE

       This is to certify that on this 1st day of January 2020 a true and correct copy
of the foregoing document was served in accordance with the Federal Rules of Civil
Procedure and the United States District Court for the Eastern District of Texas Local
Rules on all legal counsel of record for any party and all pro se parties by serving
the following:

William Lewis Sessions
Texas Bar No. 18041500
Sessions & Associates, PLLC
14591 North Dallas Parkway, Suite 400
Dallas, TX 75254
Tel: (214) 217-8855
Fax: (214) 723-5346 (fax)
Email: lsessions@sessionslaw.net

Howard Kleinhendler
Howard Kleinhendler Esquire
NY Bar No. 2657120
369 Lexington Ave., 12th Floor
New York, New York 10017
Tel: (917) 793-1188
Fax: (732) 901-0832
Email: howard@kleinhendler.com

Lawrence J. Joseph
DC Bar No. 464777
Law Office of Lawrence J. Joseph
1250 Connecticut Ave, NW, Suite 700-1A
Washington, DC 20036
                                          13
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 14 of 17 PageID #: 273




Tel: (202) 355-9452
Fax: 202) 318-2254
Email: ljoseph@larryjoseph.com

Julia Z. Haller
DC Bar No. 466921
Brandon Johnson
DC Bar No. 491370
Defending the Republic
601 Pennsylvania Ave., NW
Suite 900
South Building
Washington, DC 20004
Tel: (561) 888-3166
Fax: 202-888-2162
Email: hallerjulia@outlook.com
Email: brandoncjohnson6@aol.com
ATTORNEYS FOR PLAINTIFFS.

JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
JENNIFER B. DICKEY
Principal Deputy Assistant Attorney General
/s/ John V. Coghlan
JOHN V. COGHLAN
Deputy Assistant Attorney General
Federal Programs Branch
U.S. Department of Justice, Civil Division
950 Pennsylvania Avenue N.W.
Washington, DC 20530
Tel: (202) 353-2793
Email: john.coghlan2@usdoj.gov
ATTORNEYS FOR DEFENDANT.

Caitlin Halligan (NY Bar No. 3933447)
Samuel Breidbart (NY Bar No. 5783352)
Adam K. Hersh (NY Bar No. 5693064)
Max H. Siegel (NY Bar No. 5652235)
SELENDY & GAY PLLC

                                       14
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 15 of 17 PageID #: 274




1290 Avenue of the Americas
New York, New York 10104

Douglas N. Letter (DC Bar No. 253492)
General Counsel
Todd B. Tatelman (VA Bar No. 66008)
Megan Barbero (MA Bar No. 668854)
Josephine Morse (DC Bar No. 1531317)
William E. Havemann (VA Bar No. 86961)
Eric R. Columbus (DC Bar No. 487736)
Lisa K. Helvin (DC Bar No. 988143)
Michael R. Dreeben (DC Bar No. 370586)
GEORGETOWN UNIVERSITY LAW
CENTER
600 New Jersey Avenue NW
Washington, D.C. 20001
Jonathan B. Schwartz (DC Bar No. 342758)
OFFICE OF GENERAL COUNSEL
U.S. HOUSE OF REPRESENTATIVES
219 Cannon House Office Building
Washington, DC 20515
Telephone: (202) 225-9700
Facsimile: (202) 226-1360
douglas.letter@mail.house.gov
ATTORNEYS FOR AMICUS U.S. HOUSE OF REPRESENTATIVES.
John S. Campbell, pro se
Amicus Curiae
17 Oakland Terrace
Mobile, AL 36604
(251) 605-5675
consultingattorney@yahoo.com
AMICUS CURIAE

Alan Kennedy
Alan Hamilton Kennedy, Esquire
Colorado Bar No. 50275
1975 North Grant Street, # 421
Denver, CO 80203

                                     15
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 16 of 17 PageID #: 275




(303) 345-3397
alan.kennedy@aya.yale.edu
PROPOSED INTERVENOR-DEFENDANT.

Timothy P. Dowling
Pro se
Texas State Bar No. 06083900
8017 Villefranche Dr.
Corpus Christi, TX 78414
(361) 960-3135
Relampago@aol.com
PRO SE


__x__by the Court's CM/ECF Pacer electronic filing System pursuant to FRCP
5(b)(2)(E) and 5(b)(3), and LOCAL RULE CV-5 (c)&(d),

____ by certified mail return receipt requested deposited with the United States
Postal Service on the date indicated above pursuant to FRCP 5(b)(2)(C),

____ by email at the email address indicated above pursuant to FRCP 5(b)(2)(E),
and/or

____ by hand delivery service on the date indicated above pursuant to FRCP
5(b(2)(A) and
(B).


                               By: /s/ Charles Bundren
                               BUNDREN LAW GROUP, PLLC
                               Wm. Charles Bundren, Esq.
                               ATTORNEY FOR INTERVENORS:

                     CERTIFICATE OF CONFERENCE

      Intervenors’ Counsel has complied with the meet and confer requirements in
LOCAL RULE CV-7(h). Intervenors counsel, Mr. Bundren, conferred by personal
telephone call with Lewis Sessions, Esq. December 31, 2020, counsel for Plaintiffs
and Plaintiffs do not oppose Intervenors motion.


                                        16
Case 6:20-cv-00660-JDK Document 25 Filed 01/01/21 Page 17 of 17 PageID #: 276




      For Defendant, the personal conference required by LOCAL RULE CV-7(h)
was conducted on December 31, 2020 with John Coughlan, Esq., Counsel for
Defendant. Mr. Coughlan stated that Defendant takes no position with respect to
Intervenors’ motion.


                              By: /s/ Charles Bundren
                              BUNDREN LAW GROUP, PLLC
                              Wm. Charles Bundren, Esq.
                              ATTORNEY FOR INTERVENORS:




                                      17
